Exhibit FOURTH AMENDED AND RESTATED SECURED TERM NOTE FOR VALUE RECEIVED, PERVASIP CORP. (f/k/a eLEC Communications Corp.), a New York corporation (the “Borrower”), hereby promises to pay to VALENS OFFSHORE SPV I, LTD. (as assignee of Laurus Master Fund, Ltd.), c/o M&C Corporate Services Limited, P.O. Box 309 GT, Ugland House, South Church Street, George Town, Grand Cayman, Cayman Islands, Fax: 345-949-8080 (the “Holder”) or its registered assigns or successors in interest, on order, the sum of One Million
